DETAILED ACTION
The communication dated 11/17/20 has been entered and fully considered
Claims 11, 13, 19, and 21 have been amended.  Claim 12 has been canceled.  Claims 11 and 13-21 are pending.  

Response to Amendment
The 112(b) rejection has been withdrawn in light of the claim amendment.
The amendment to the claims do not overcome the 103 rejections in the previous office action.

Response to Arguments
The applicant argues that Fritz does not disclose any mounting of the detachable peripheral unit by means of an adjustment device. 
The examiner argues that the rejection makes an obvious rearrangement modification to show that it would have been obvious to arrange the camera on the rear side of the housing of the user interface. Further, the rejection also shows that it would have been obvious to mount the user interface device to an adjusting device as disclosed by Wobbe, so the camera which is arranged to be on the rear side of the housing of the user interface device would also be moved with the user interface device attached to the adjusting device.

The applicant argues that Wobbe cannot be combined with Fritz because the camera in Wobbe is only designed to detect the operator in front of the operating device, whereas the present invention uses the camera to capture behind the user interface device. 
The examiner argues that the adjusting/actuating device of Wobbe is combined with Fritz with the rationale that a person having ordinary skill in the art before the effective filing date of the claimed invention would use the adjusting/actuating device to control the position of the user interface device via motorized movements. While Wobbe does not disclose using the camera to capture the interior of the injection molding machine, the camera used in the rejection is from Fritz and Wobbe is used for the adjusting/actuating means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (AT12459U1), hereinafter Fritz, and in view of Wobbe (DE102008008606), hereinafter Wobbe.
Note: the examiner is using an English machine translation of Fritz and Wobbe.
Regarding claim 11, Fritz teaches a plastic injection-moulding machine, comprising:
an injection unit for processing a plastic mass to be moulded (injection molding machine 2, [0015], Figs. 1-4);

a user interface device including a housing having a front side and a rear side, an input means, and an output means embodying a screen and arranged on the front side of the housing (operating device 1 with input device 10 and screen 9 on the front side, [0015], Figs. 1-4);
a camera arranged on the housing and configured to capture a region of the plastic injection-moulding machine lying behind the user interface device (camera 11 used for video images from different areas of the injection molding machine and can be aimed directly at relevant areas, and the camera 11 is installed in the operating device 1, [0010] and [0018], Figs. 1-4); and
a machine controller configured to control operation of the injection unit and the closing unit (control system 3 of the injection molding machine 2, [0015], Figs. 1-4), said machine controller configured to display on the screen the region captured by the camera (corresponding video images can be transmitted using the operating device 1 and the control system 3, [0017], Figs. 1-4).
Fritz does not explicitly disclose that the camera is arranged on the rear side of the housing of the user interface device.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the camera on the rear side of the operating device disclosed by Fritz since it has been held that rearrangement of parts would only take routine skill in the art as shifting the position of 
Fritz further teaches that the camera can be aimed directly at relevant areas ([0007]) and that the operating device/telecommunication device can be configured in multiple locations ([0015]-[0018]).
Fritz does not teach an adjusting device configured to carry the operating device.
However, Wobbe teaches an injection molding machine 6 with an operating unit 1 comprising a screen 2, camera 5a, and actuating unit 3 used to move and adjust the screen 2 ([0007] and [0015]-[0017], Figs. 1 and 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the actuating unit disclosed by Wobbe to hold and move the operating device disclosed by Fritz in different positions since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to control the position of the screen/user interface device using motorized movement, as suggested by Wobbe ([0007]).

Regarding claim 13, the combination of Fritz and Wobbe teaches all the limitations of claim 11, and Fritz further teaches wherein the camera is rigidly secured on the rear side of the housing of the user interface device (see claim 11 rejection).
Regarding claim 15, the combination of Fritz and Wobbe, as applied to claim 11, teaches all the limitations of claim 11, and Fritz further teaches wherein the user interface device is operably connected to the machine controller (control system 3 is connected to the operating device 1, [0015], Figs. 1-3), said input means of the user interface device configured to fade out an operating surface of the machine controller displayed on the screen (control system can be operated by at least one remote operator by means of a telecommunication device and a plurality of process and status information that can be called up by the control system, can be transmitted to the at least one remote operator by means of a telecommunication device, control commands can be inputted using the operating device, [0012] and [0015]), and to fade in on the screen the region of an environment of the plastic injection-moulding machine lying behind the user interface device, when the input means is manually actuated (control commands can be inputted using the operating device and video images of the injection molding machine can be transmitted, [0010] and [0015]).
Regarding claim 16, the combination of Fritz and Wobbe teaches all the limitations of claims 11 and 15, and Fritz further teaches wherein the input means is a 
Regarding claim 17, the combination of Fritz and Wobbe, as applied to claim 11, teaches all the limitations of claim 11, and Fritz further teaches wherein the user interface device is operably connected to the machine controller (control system 3 is connected to the operating device 1, [0015], Figs. 1-3), said input means of the user interface device configured to display on the screen in a superimposed presentation an operating surface of the machine controller displayed on the screen (control system can be operated by at least one remote operator by means of a telecommunication device and a plurality of process and status information that can be called up by the control system, can be transmitted to the at least one remote operator by means of a telecommunication device, control commands can be inputted using the operating device, [0012] and [0015]) and the region of an environment of the plastic injection-moulding machine lying behind the user interface device, when the input means is manually actuated (control commands can be inputted using the operating device and video images of the injection molding machine can be transmitted, [0010] and [0015]).
Regarding claim 18, the combination of Fritz and Wobbe teaches all the limitations of claims 11 and 17, and Fritz further teaches wherein the input means is a touch input means of the screen, or the screen has a touch surface designed for detecting gestures (input device is a touchscreen, [0006]).
Regarding claim 19, the combination of Fritz and Wobbe teaches all the limitations of claim 11, and Fritz further teaches wherein the user interface device includes a touch input means (input device is a touchscreen, [0006]), which with regard 
Regarding claim 20, the combination of Fritz and Wobbe teaches all the limitations of claims 11 and 19, and Fritz further teaches wherein the machine controller is configured to control in a predetermined manner the machine part by the touch input means, when the touch input means is manually actuated (operating device 1 comprises a screen 9 and an input device 10 in order to input the control commands for the injection molding machine 2 and to transmit them to the control system 3, [0015], Figs. 1-4).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (AT12459U1), hereinafter Fritz, and Wobbe (DE102008008606), hereinafter Wobbe, as applied to claim 11, and in further view of Olaru (US 2014/0037779), hereinafter Olaru.
Regarding claim 14, the combination of Fritz and Wobbe teaches all the limitations of 11, but this combination does not explicitly disclose a supplementary camera, nor an evaluating device.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added an additional camera as disclosed by Olaru to the injection molding machine of the combination of Fritz and Wobbe since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to allow operators to take pictures that are not accessible from locations of other cameras, as suggested by Olaru ([0050]).
The examiner notes that both the processing unit and memory of Olaru would be used as an evaluating device. Olaru further teaches that the evaluating device is configured to store image information captured by the camera (multiple cameras 158 in an injection molding machine connected to processing unit 126 and memory 128 ([0037], [0041], [0048]-[0050], Fig. 4), and to display the stored image information (the third controller 141 may receive processing data from the controllers 136 and 52 and may display it, so it is capable of displaying stored information, [0041]), Wobbe further teaches to record an instantaneous position and location of the user interface device (the user interface device can be held and moved in different positions (see claim 12), the position/location is always known as it is controlled, [0007]), and to alter the stored image information in accordance with the recorded instantaneous position and location 
Regarding claim 21, the combination of Fritz, Wobbe, and Olaru, as applied to claims 11 and 14, teaches all the limitations of claim 21 (see rejection of claims 11 and 14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.